DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly in claims 39, 41, and 42, cites “by a camera arranged at an upper side of the cooking space and oriented downward to inside of a cookware… ” (emphasis added).  Examiner is unclear as to direction in which the camera is pointed.  The orientation of the camera describes the position of the camera and although it is downward, this does not clarify the direction in which the camera may be pointed for capturing images.  For the purposes of prosecution, the examiner has interpreted the direction of the camera to be in the direction of the cooking area. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 24, 29-31, 37, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. ("Joseph" US 20130277353), and further in view . 

Regarding claim 1, Joseph teaches A method for data communication with a domestic appliance with a cooking space by a mobile computer device, the method comprising: 
interconnecting the domestic appliance and the mobile computer device via a wireless data connection that is adapted for transferring signals between the domestic appliance and the mobile computer device, [Joseph - Para 0078: discloses a mobile device or other device running the oven access app may be required to be on the same router or Wi-Fi access point as the oven.  In another embodiment, the mobile device or other device running the oven access app may anywhere such that the oven may be controlled from remote locations]
generating, by a camera a sequence of images as a video stream for obtaining a video which shows images from an area inside the domestic appliance, [Joseph - Para 0079: teaches the cooking control chamber of the Android controlled oven is augmented with a camera. The cooking and controlling app may access the cooking chamber camera so that the oven user can take photos of items while they are cooking. The camera may be used to stream video of the items being cooked to a user of the oven access app.]
transmitting the video stream via the wireless data connection from the domestic appliance to the mobile computer device, [Joseph - Para 0079: discloses the cooking and controlling app may access the cooking chamber camera so that the 
Joseph teaches domestic appliance comprising a camera generating a sequence of images as a video stream from an area inside the domestic appliance, but does not explicitly teach a camera arranged at an upper side of the cooking space and oriented downward to inside of a cookware, for obtaining a video which shows cooking process images of the inside of the cookware sitting in the domestic appliance, 
in response to the domestic appliance receiving, from the mobile computer device, a wakeup signal for waking up the camera to transmit the cooking process images of the inside of the cookware sitting in the domestic appliance to the mobile computer device via the wireless data connection shifting the camera into an operating state, and
displaying a plurality of areas on a touch screen of the mobile computer device at a same time, the plurality of areas including a first area for showing a recipe that a user selected and a second area for allowing the user to remotely control cooking parameters of the domestic appliance via the wireless data connection.

However, Doyle teaches a camera arranged at an upper side of the cooking space and oriented downward to inside of a cookware, for obtaining a video which shows cooking process images of the inside of the cookware sitting in the domestic appliance, [Doyle – Para 0014, 0079, Fig. 2: teaches a camera 43 on the interior ceiling of the oven directed downward for capturing images inside the oven] 
Examiner notes, although Doyle discloses a camera at the top surface of the oven, it could be argued that Doyle does not explicitly disclose wherein said camera is facing down.  However, it would have been a matter of obvious design choice to have the camera lens point downward towards where the food will be, especially with the motivation provided by Joseph stating that the camera may be used to stream video of the items being cooked.
Joseph and Doyle are analogous in the art because they are from the same field of capturing oven images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph’s camera in view of Doyle to camera orientation for the reasons of improving the accuracy of images captured by pointing the camera in a direction focused on the object being cooked.
Joseph and Doyle teaches cooking process images of the inside of the cookware sitting in the domestic appliance, but does not explicitly teach in response to the domestic appliance receiving, from the mobile computer device, a wakeup signal for waking up the camera located inside the domestic appliance via the wireless data connection shifting the camera into an operating state, and
displaying a plurality of areas on a touch screen of the mobile computer device at a same time, the plurality of areas including a first area for showing a recipe that a user selected and a second area for allowing the user to remotely control cooking parameters of the domestic appliance via the wireless data connection.

However, Monroe teaches in response to the domestic appliance receiving, from the mobile computer device, a wakeup signal for waking up the camera located inside the domestic appliance via the wireless data connection shifting the camera into an operating state, and [Monroe – Para 0238: discloses Activation of the camera and microphone may be accomplished locally via one or more of the attached sensors, or remotely via the network from a monitoring station] 
Joseph, Doyle, and Monroe are analogous in the art because they are from the same field of monitoring appliances [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph and Doyle in view of Monroe to transmitting wakeup signals for the reasons of activating a camera remotely.
Joseph, Doyle, and Monroe do not explicitly teach displaying a plurality of areas on a touch screen of the mobile computer device at a same time, the plurality of areas including a first area for showing a recipe that a user selected and a second area for allowing the user to remotely control cooking parameters of the domestic appliance via the wireless data connection.

However, Unagami teaches displaying a plurality of areas on a touch screen of the mobile computer device at a same time, the plurality of areas including a first area for showing a recipe that a user selected and a second area for allowing the user to remotely control cooking parameters of the domestic appliance via the wireless data connection. [Unagami – Para 0133, 0134, 0127, 0135, Fig. 15, 12: teaches a screen of a mobile terminal 300, wherein the screen displays a case where “hamburg steak” has been selected from among recipes illustrated in fig. 14c.  The screen includes display of ingredient information, the preparation procedure, and the button “set in the oven” for setting the control command in the cooking home appliance 400] 
Joseph, Doyle, Monroe, and Unagami are analogous in the art because they are from the same field of controlling an appliance by terminal apparatus [Para 0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, and Monroe in view of Unagami to recipe user interface on the mobile for the reasons of improving efficiency by allowing the user to see the recipe and control the appliance at the same time.

Regarding claim 2, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
wherein the domestic appliance comprises a serving unit [i.e. network interface], especially a data server [i.e. motion video buffer], for obtaining the sequence of images as a video stream from the camera and for transferring the video stream to the mobile computer device. [Monroe – Para 0012, 0238, Fig. 8, 8A: discloses a basic appliance system comprising a network interface (item 380), especially a motion video buffer (item 335), for obtaining the captured image and videos . 

Regarding claim 3, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
wherein the camera generates a sequence of images as a video stream, [Joseph - Para 0047: discloses the camera in the oven may serve as a security camera that allows an oven user to view the interior of the oven user's kitchen when the oven user is away from home. This is achieved using well known video capturing and streaming techniques],
wherein the camera transfers the video stream to a serving unit, [Joseph - Para 0043: discloses storage memory as well as a communication unit.  Therefore, the storage memory may obtain content from the camera and be streamed to a mobile via the communication unit], 
wherein the mobile computer device receives the video from stream the serving unit. [Joseph - Para 0043: discloses the network communication unit for communication to other devices]. 

Regarding claim 17, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 2,
wherein the serving unit comprises a first serving device, especially a data serving device, especially a first WiFi node [Monroe – Para 0012, 0238, 0243, Fig. ,
wherein the serving unit comprises a second serving device, especially an image serving device, especially a second WiFi node [Monroe – Para 0012, 0238, 0243, Fig. 8A: discloses a network interface (item 380) comprises a network interface, wherein network interface may be a wireless interface]. 

Regarding claim 24, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
characterized in that
at least one current operating parameter of the domestic appliance is transferred between the domestic appliance and the mobile computer device via the wireless data connection, wherein said at least one current operating parameter of the domestic appliance is indicated by a display or the touch screen of the mobile computer device and/or wherein said at least one current operating parameter of the domestic appliance can be set by a user via said display or the touch screen of the mobile computer device. [Joseph - Para 0077: discloses the oven may be controlled and/or accessed by an oven access app on an oven user's mobile phone or tablet computing device.  Para 0079: discloses the user may also control certain features of the oven via the oven access app, including temperature setting and placing the oven off.]

 the method according to claim 1,
characterized in that
the mobile computer device is connected or connectable to the internet via a wireless data connection, wherein the mobile computer device is connected or connectable to at least one social network and/or to at least one data base. [Joseph - Para 0078: discloses a mobile device or other device running the oven access app may be required to be on the same router or Wi-Fi access point as the oven.  In another embodiment, the mobile device or other device running the oven access app may anywhere such that the oven may be controlled from remote locations].

Regarding claim 30, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
characterized in that
the wireless data connection between the domestic appliance and the mobile computer device is a bidirectional connection transferring signals between the domestic appliance and the mobile computer device, wherein the domestic appliance is controlled or controllable by the user via the mobile computer device. [Joseph - Para 0078: discloses the mobile device or other device running the oven access app may anywhere such that the oven may be controlled from remote locations.  Therefore, communications can be transmitted and received from both].

 A non-transitory computer-readable medium having stored thereon computer-executable instructions for operating a mobile computer device connected or connectable to a domestic appliance including a cooking oven and/or a cooking hob, 
characterized in that the computer-executable instructions are provided for performing a method according to claim 1. [Joseph - Fig. 1: suggests a cooking oven (item 100)].

Regarding claim 37, Joseph, Doyle, Monroe, and Unagami teaches The non-transitory computer-readable medium according to claim 31, characterized in that the computer-executable instructions provide a multi-timer function for two or more dishes and/or courses in or on the cooking appliance, wherein said dishes and/or courses can be treated together in the same oven cavity at the same Page 11 of 19temperature, but can require different cooking durations, and wherein elapsed and/or remaining cooking durations of individual dishes and/or courses are indicated by a display or the touch screen of the mobile computer device [Joseph - Para 0068: discloses an elapsed cooking time 1210 is also shown. Fig. 12: suggests the display screen showing the elapsed time (item 1210) as well as two timers (items 1230)].

claim 39, claim 39 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim 39 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. 

Regarding claim 40, Joseph, Doyle, Monroe, and Unagami teaches The domestic appliance (10) according to claim 39,
wherein the domestic appliance comprises at least one camera arranged to detect visually and to provide a picture signal of a food stuff being treated by said cooking appliance in said oven cavity or on said cooking hob.  [Joseph - Para 0079: discloses The cooking and controlling app may access the cooking chamber camera so that the oven user can take photos of items while they are cooking. The camera may be used to stream video of the items being cooked to a user of the oven access app. The oven access app on an oven user's mobile device may access the camera so that the user can view how the items being cooked look from the user's mobile device while the user is in another room of the house or on the patio or front porch.]. 

Regarding claim 41, claim 41 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim 41 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. 

Regarding claim 42, claim 42 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim 42 is/are subject to rejections under claim 1. To note, Joseph teaches A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed, cause a computer to perform a method [Joseph - Para 0043: discloses storage memory included with a processor]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami  as applied to claim 2 above, and further in view of Bulan et al. (“Bulan” US 20150117704).

Regarding claim 4, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 4.  However, Bulan teaches the method according to claim 2, 
wherein the serving unit streams videos with image rate between 1 image per second and 10 images per second. [Bulan – Para 0047: discloses typical transmission rates over IP networks require the frame rate of uncompressed multi-megapixel video streams to be limited to fewer than 5 frames per second] 
Joseph, Doyle, Monroe, Unagami, and Bulan is analogous in the art because they are from the same field of image capturing devices [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami’s streaming in view of Bulan to image rates for the reasons of modifying the amount of data transmitted by specifying how often the image is updated. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 2 above, and further in view of Shao et al. ("Shao" US 20150049250).

Regarding claim 5, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 5.  However, Shao teaches the method according to claim 2,
wherein the serving unit streams videos with an image width resolution between 500 and 2000 pixels, 
wherein the serving unit streams videos with an image height resolution between 500 and 1500 pixels. [Shao – Para 0073: discloses transmitting the video via wireless video stream at a resolution having a width of 1024 pixels and a height of 768 pixels]
Joseph, Doyle, Monroe, Unagami, and Shao is analogous in the art because they are from the same field of streaming videos [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami’s streaming in view of Shao to streaming resolutions for the reasons of properly displaying content to different sized screens.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Gava et al. ("Gava" US 20140043424).

the method according to claim 1,
wherein the mobile computer device can be switched into a first transmission state with the domestic appliance, [Gava - Fig. 4: suggests at step 406, local host switches to remote camera, streaming begins from remote camera],
wherein in the first transmission state, video streaming is enabled by the domestic appliance and the mobile computer device. [Gava - Fig. 4: suggests at step 406, local host switches to remote camera, streaming begins from remote camera].
Joseph, Doyle, Monroe, Unagami, and Gava are analogous in the art because they are from the same field of video stream [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Gava to transmission states for the reasons of enabling streaming by either the appliance or the mobile device for the user’s convenience.

Regarding claim 7, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 7.  However, Gava teaches the method according to claim 1,
wherein the mobile computer device can be switched into a second transmission state with the domestic appliance, [Gava - Fig. 4: suggests receiving instruction to switch to local host camera],
wherein in the second transmission state no video streaming is enabled by the domestic appliance and the mobile computer device. [Gava - Fig. 4: suggests .
In addition, the rationale of claim 6 is used for this claim. 

Claims 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Furuta et al. (WO 2014142120, Marutani et al. ("Marutani" US 20160057394) will be used as translation).

Regarding claim 8, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
wherein the domestic appliance comprises a switching element, especially a door switching element, [Joseph - Para 0053: discloses oven may detect via a door open sensor 690 that the door is open], 
Joseph, Doyle, Monroe, and Unagami do not explicitly teach wherein the mobile computer device can be switched from a second to a first transmission state by the switching element.

However, Marutani teaches wherein the mobile computer device can be switched from a second to a first transmission state by the switching element. [Marutani – Para 0098-0099: discloses the timing for capturing images of the fridge interior are preset to the image capturing conditions. When either of the conditions is met, the control portion 50 determines that a timing has arrived to capture an image of .
Joseph, Doyle, Monroe, Unagami, and Marutani are analogous in the art because they are from the same field of capturing images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Marutani to image capturing conditions for the reasons of enabling a transmission of content based on an action.

Regarding claim 9, Joseph, Doyle, Monroe, Unagami, and Marutani teaches the method according to claim 8,
wherein the door switching element is operated by opening the door and/or by closing the door, [Joseph - Para 0053: discloses oven may detect via a door open sensor 690 that the door is open], 
wherein with open door, the door switching element is in an open position, [Joseph - Para 0053: discloses oven may detect via a door open sensor 690 that the door is open], 
wherein with closed door, the door switching element is in a closed position [Marutani - Para 0082: discloses Each of the doors are provided with a sensor for detecting the opened /closed state].

Regarding claim 10, Joseph, Doyle, Monroe, Unagami, and Marutani teaches the method according to claim 9,
wherein changing from open position to closed position triggers a closing signal and/or wherein changing from closed position to position triggers an opening signal. [Marutani - Para 0082: discloses Each of the doors are provided with a sensor for detecting the opened /closed state]. 

Regarding claim 12, Joseph, Doyle, Monroe, Unagami, and Marutani teaches the method according to claim 8,
wherein the door switching element enables and/or disables the camera so that the camera starts when the door is closed and/or stops when the door is opened [Marutani – Para 0098-0099: discloses the timing for capturing images of the fridge interior are preset to the image capturing conditions. When either of the conditions is met, the control portion 50 determines that a timing has arrived to capture an image of the fridge interior. [0099] Image capturing condition 1: The timing in which either of the doors of the refrigeration chamber 3 is closed after being opened]. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Parr et al. ("Parr" US 20110119405).

Regarding claim 11, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 11.  However, Parr teaches the method according to claim 1,
wherein the camera has an operating state [i.e. streaming mode] where images are transferred [Parr - Para 0058: discloses camera systems may have a ,
wherein the camera has a standby state where no images are transferred [Parr - Para 0058: discloses camera systems may have a “standby mode" and a "streaming mode." The standby mode can correspond to when the camera system is not generating an image].
Joseph, Doyle, Monroe, Unagami, and Parr are analogous in the art because they are from the same field of streaming data [Para 0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Parr to camera states for the reasons of differentiating when to stream.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Riefenstein ("Riefenstein" US 20130302483) and Parr et al. ("Parr" US 20110119405).

Regarding claim 13, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 13.  However, Riefenstein teaches the method according to claim 1,
wherein when an opening signal is received by the camera and the camera is in operating state, a standby signal is generated within the camera to shift the camera into a standby state and/or [Riefenstein - Para 0082: discloses If in step 719, ,
wherein when a closing signal is received by the camera and the camera is in standby state, a wakeup signal is generated within the camera to shift the camera into the operating state [Riefenstein - Para 0079: discloses the status of door 4 is monitored by a door contact switch or, alternatively, may be monitored by distance sensor].
Joseph, Doyle, Monroe, Unagami, and Riefenstein are analogous in the art because they are from the same field of capturing images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Riefenstein to visual detection for the reasons of determining whether or not there the subject is placed properly within the view of the camera. 
Joseph, Doyle, Monroe, Unagami, and Riefenstein do not explicitly teach a standby signal is generated within the camera to shift the camera into the standby state and/or
a wakeup signal is generated within the camera to shift the camera into the operating state

However, Parr teaches a standby signal is generated within the camera to shift the camera into the standby state and/or [Parr - Para 0058: discloses camera systems may have a “standby mode" and a "streaming mode." The standby mode can correspond to when the camera system is not generating an image]
a wakeup signal is generated within the camera to shift the camera into the operating state [Parr - Para 0058: discloses camera systems may have a “standby mode" and a "streaming mode." The streaming mode, on the other hand, can correspond to when the camera system is operable to generate an image.]
Joseph, Doyle, Monroe, Unagami, Riefenstein, and Parr are analogous in the art because they are from the same field of streaming data [Para 0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, Unagami, and Riefenstein in view of Parr to camera states for the reasons of determining when to stream.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Mian et al. ("Mian" US 20140339374).

Regarding claim 14, Joseph, Doyle, Monroe, and Unagami teaches The method according to claim 1, 
wherein the domestic appliance comprises an oven light, [Joseph – Para 0032: discloses The cooking oven 100 includes one or more lights 346 which illuminate the interior of the cooking chamber]
wherein the oven light is turned off, 
wherein:  
Page 4 of 18in response to the domestic appliance receiving, from the mobile computer device, a wakeup signal for waking up the camera located inside the domestic appliance via a wireless network,  [Monroe – Para 0238: discloses Activation of the camera and microphone may be accomplished locally via one or more of the attached sensors, or remotely via the network from a monitoring station]
Joseph, Doyle, Monroe, and Unagami do not explicitly teach the domestic appliance determines whether an inside light is on or off, and turns on the inside light and shifts the camera into the operating state based on a result of the determination.

However, Mian teaches the domestic appliance determines whether an inside light is on or off, and turns on the inside light and shifts the camera into the operating state based on a result of the determination. [Mian – Para 0037: discloses the computer system 40 can determine that the area being monitored lacks sufficient light (e.g., using previously acquired image data, a light sensing device, and/or the like) and can activate one or more illuminators 46B in response]
Joseph, Doyle, Monroe, Unagami, and Mian are analogous in the art because they are from the same field of monitoring an area [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Mian to light determination for the reasons of activating a light for the camera.

Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 2 above, and further in view of Thimmappa et al. ("Thimmappa" US 20150358520).

Regarding claim 15, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 2,
wherein the serving unit forwards images to the mobile computer device [Joseph - Para 0043: discloses storage memory as well as a communication unit.  Therefore, the storage memory may obtain content from the camera and be streamed to a mobile via the communication unit],
Joseph, Doyle, Monroe, and Unagami do not explicitly teach wherein the mobile computer device transmits the images to an image distributing unit,
wherein the image distributing unit transmits the images to a client computer.

However, Thimmappa teaches wherein the mobile computer device transmits the images to an image distributing unit [Thimmappa - Para 0025: discloses user devices that may be capable of transmitting and/or receiving data],
wherein the image distributing unit transmits the images to a client computer Thimmappa - Para 0029: discloses a service provider may interact with network to provide video calling services for use devices 102 and 105.  Therefore, images will be sent from device to provider to the other device].
Joseph, Doyle, Monroe, Unagami, and Thimmappa are analogous in the art because they are from the same field of capturing realtime video [Para 0001].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of 

Regarding claim 21, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 21.  However, Thimmappa teaches the method according to claim 1,
wherein before a first image in the sequence of images and after the last image in the sequence of images, additional images are inserted and/or
wherein the sequence of images is passed to an image distributing unit. [Thimmappa - Para 0029: discloses a service provider may interact with network to provide video calling services for use devices 102 and 105.  Therefore, images will be sent from device to provider to the other device].
In addition, the rationale of claim 15 is used for claim 21.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Guerlin et al. ("Guerlin" US 5870680) and Parr et al. (“Parr” US 20110119405).

Regarding claim 16, Joseph, Doyle, Monroe, and Unagami teaches the method according claim 2,
wherein the mobile computer device comprises a switching device for generating a wakeup signal,
wherein the wakeup signal is transferred to the serving unit via a wireless network,
wherein the serving unit transfers the wakeup signal to the camera to change into the operating state, [Monroe – Para 0238: discloses Activation of the camera and microphone may be accomplished locally via one or more of the attached sensors, or remotely via the network from a monitoring station]
whereinafter the serving unit transfers videos to the mobile computer device via the wireless network [Joseph - Para 0043: discloses storage memory as well as a communication unit.  Therefore, the storage memory may obtain content from the camera and be streamed to a mobile via the communication unit],
Joseph, Doyle, Monroe, and Unagami do not explicitly teach wherein after a predefined time, especially after 2 to 5 minutes, the mobile computer device generates a standby signal,
wherein the standby signal is transferred to the data serving unit via the wireless network,
wherein the serving unit transfers the standby signal to the camera to change into a standby state.

However, Guerlin teaches wherein after a predefined time, especially after 2 to 5 minutes, the mobile computer device generates a standby signal [Guerlin - Col. 4, Line 45-56: discloses a mobile telephone including radio transceiver means, control means, an interface circuit comprising input/output means, and means for putting a peripheral device on standby by sending a message and wherein the input/output means further comprise means for generating a state change in a signal on the physical medium for a predetermined time],


However, Parr teaches wherein the serving unit transfers the standby signal to the camera to change into a standby state [Parr - Para 0058: discloses camera systems may have a “standby mode" and a "streaming mode." The standby mode can correspond to when the camera system is not generating an image].
Joseph, Doyle, Monroe, Unagami, Guerlin, and Parr are analogous in the art because they are from the same field of streaming data [Para 0028].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, Unagami, and Guerlin in view of Parr to camera states for the reasons of differentiating when to stream.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Kim et al. ("Kim" US 20030053537).

Regarding claim 18, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 18.  However, Kim teaches the method according to claim 1,
wherein, from the received images, the mobile computer device selects a sequence of images,
wherein between at least two of successive selected images, a predefined number of images is not selected [Kim - Para 0068: discloses adaptive frame skipping, as in fixed frame skipping, the input video frame sequence  is subsampled along the time axis in order to achieve a desired or predetermined average frame rate.  Therefore, frames are selected and not selected in a fixed selection].
Joseph, Doyle, Monroe, Unagami, and Kim are analogous in the art because they are from the same field of video encoding [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Kim to frame rate for the reasons of determine how much data is being sent for transmission.

Regarding claim 19, Joseph, Doyle, Monroe, Unagami, and Kim teaches the method according to claim 18,
wherein the predefined number of images [Kim - Para 0068: discloses adaptive frame skipping, as in fixed frame skipping, the input video frame sequence is subsampled along the time axis in order to achieve a desired or predetermined average frame rate.  Therefore, the fixed skipping would be a predetermined length of images].
Joseph, Doyle, Monroe, Unagami, and Kim do not explicitly teach the predefined number of images is 5, 10, 20 or 100.
However, Examiner is taking official notice that it was well-known at the time the invention was filed to use predetermined image number.

Regarding claim 20, Joseph, Doyle, Monroe, Unagami, and Kim teaches the method according to claim 18,
wherein between at least half of two successive selected images, the predefined number of images is not selected or
wherein between all selected images, the predefined number of images is not selected [Kim - Para 0068: discloses adaptive frame skipping, as in fixed frame skipping, the input video frame sequence  is subsampled along the time axis in order to achieve a desired or predetermined average frame rate.  Therefore, frames are selected and not selected in a fixed selection].

Claims 22, 23, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Riefenstein ("Riefenstein" US 20130302483).

Regarding claim 22, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1, characterized in that the method comprises the steps of:
generating a picture signal of the object being treated by the domestic appliance, [Joseph – Para 0047: discloses the camera in the oven may serve as a security camera that allows an oven user to view the interior of the oven user's kitchen when the oven user is away from home. This is achieved using well known video capturing and streaming techniques.
transferring the picture signal from the domestic appliance to the mobile computer device via the wireless data connection [Joseph - Para 0079: discloses the cooking and controlling app may access the cooking chamber camera so that the oven user can take photos of items while they are cooking. The camera may be used to stream video of the items being cooked to a user of the oven access app], and
displaying a picture of the object being treated by the domestic appliance on a display or the touch screen of the mobile computer device on the basis of the picture signal [Joseph - Para 0047: discloses the camera in the oven may serve as a security camera that allows an oven user to view the interior of the oven user's kitchen when the oven user is away from home. This is achieved using well known video capturing and streaming techniques. Therefore, the storage memory may obtain content from the camera and be streamed to a mobile via the communication unit], so that
the object being treated by the domestic appliance is represented or representable in real-time on the display or the touch screen of the mobile computer device [Joseph - Para 0079: discloses the cooking and controlling app may access the cooking chamber camera so that the oven user can take photos of items while they are cooking. The camera may be used to stream video of the items being cooked to a user of the oven access app]. 
Joseph, Doyle, Monroe, and Unagami do not explicitly teach detecting visually at least one object being treated by the domestic appliance,

However, Riefenstein teaches detecting visually at least one object being treated by the domestic appliance [Riefenstein - Para 0025: discloses the distance ,
Joseph, Doyle, Monroe, Unagami, and Riefenstein are analogous in the art because they are from the same field of capturing images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Riefenstein to visual detection for the reasons of determining whether or not there the subject is placed properly within the view of the camera.

Regarding claim 23, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
characterized in that the domestic appliance is a cooking appliance including a cooking oven and/or a cooking hob, and said wireless data connection is at least a unidirectional data connection for transferring signals form the cooking appliance to the mobile computer device for allowing monitoring in real time by a user of a visual appearance of said food stuff being treated by the cooking appliance on a display or the touch-screen of said mobile computer device. [Joseph - Para 0047: discloses the camera in the oven may serve as a security camera that allows an oven user to view the interior of the oven user's kitchen when the oven user is away from home. This is achieved using well known video capturing and streaming techniques. Therefore, the storage memory may obtain content from the camera and be streamed to a mobile via the communication unit.  It is well known in the art that a mobile device may include a display/touchscreen].
said object being treated by the domestic appliance is a food stuff being treated by the cooking appliance,

However, Riefenstein teaches said object being treated by the domestic appliance is a food stuff being treated by the cooking appliance, [Riefenstein - Para 0025: discloses the digital optical recognition device captures a series of product images for the purpose(s) of food product and/or quality of cooking recognition]
In addition, the rationale of claim 22 is used for claim 23.

Regarding claim 32, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 32.  However, Riefenstein teaches The non-transitory computer-readable medium according to claim 32, characterized in that said one or more search criteria for a cooking recipe are selectable by the user from a group comprising at least one recipe food ingredient type, at least one recipe food ingredient amount, at least one cooking or baking temperature, at least one cooking or baking duration and/or at least one generic cooking mode such as radiation cooking, forced convection cooking, steam cooking, microwave cooking or induction cooking, and the computer-executable instructions comprise at least one algorithm for selecting said at least one corresponding proposal for a cooking recipe from said plurality of stored recipes on the basis of said selection by the user of at least one of said search criteria for a cooking recipe. [Riefenstein - Para 0009: discloses a cooking device system and a procedure for cooking food, wherein an .
In addition, the rationale of claim 22 is used for claim 32.

Regarding claim 34, Joseph, Doyle, Monroe, Unagami, and Riefenstein teaches The non-transitory computer-readable medium according to claim 321 characterized in that the computer-executable instructions comprise an algorithm for adapting at least one recipe parameter of at least one of said plurality stored cooking recipes to an operational feature of the cooking appliance. [Riefenstein - Para 0009: discloses a cooking device that reads the bar code from a packaging of the food to be cooked. The cooking device can be connected to an identification infrastructure in order to download further data for the food or for the cooking recipe].

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 24 above, and further in view of Jung et al. ("Jung" US 20130176116).

Regarding claim 25, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 25.  However, Jung teaches the method according to claim 24,
characterized in that
the at least one current operating parameter of the domestic appliance is represented by a numerical value and/or by one or more graphical symbols on the display or touch screen of the mobile computer device. [Jung - Para 0016: discloses the controller displays, on the display unit, a window including a cooking apparatus state display area in which a state of the cooking apparatus is displayed and an icon display area in which an icon including at least one of a photo, symbol and picture relating to the cooking apparatus is displayed upon selection of the smart access menu].
Joseph, Doyle, Monroe, Unagami, and Jung are analogous in the art because they are from the same field of cooking apparatuses [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Jung to device interfaces for the reasons of displaying the status of the appliance.

Regarding claim 26, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
characterized in that
the domestic appliance is a cooking appliance, wherein a temperature of at least one food stuff being treated by the cooking appliance is detected by said cooking appliance,  [Joseph - Para 0052: discloses the relay board 650 detects that the temperature of one or more temperature sensors 680 is too high or too high for too long], 
Joseph, Doyle, Monroe, and Unagami do not explicitly teach at least one corresponding temperature signal is transferred to the mobile computer device via the wireless data connection in real-time, and at least one corresponding temperature value is indicated by the mobile computer device.

However, Jung teaches at least one corresponding temperature signal is transferred to the mobile computer device via the wireless data connection in real-time, and at least one corresponding temperature value is indicated by the mobile computer device. [Jung - Para 0016: discloses the controller displays, on the display unit, a window including a cooking apparatus state display area in which a state of the cooking apparatus is displayed and an icon display area in which an icon including at least one of a photo, symbol and picture relating to the cooking apparatus is displayed upon selection of the smart access menu].
In addition, the rationale of claim 25 is used for claim 26.

Regarding claim 27, Joseph, Doyle, Monroe, and Unagami teaches the method according to claim 1,
characterized in that
the domestic appliance is a cooking appliance, wherein an elapsed and/or a remaining cooking time of [Joseph - Para 0068: discloses an elapsed cooking time 1210 is also shown].
Joseph, Doyle, Monroe, and Unagami do not explicitly teach at least one food stuff being treated by the cooking appliance is transferred to the mobile computer device via the wireless data connection in real-time and indicated by the mobile computer device.

However, Jung teaches at least one food stuff being treated by the cooking appliance is transferred to the mobile computer device via the wireless data connection in real-time and indicated by the mobile computer device. [Jung - Para 0016: discloses the controller displays, on the display unit, a window including a cooking apparatus state display area in which a state of the cooking apparatus is displayed and an icon display area in which an icon including at least one of a photo, symbol and picture relating to the cooking apparatus is displayed upon selection of the smart access menu].
In addition, the rationale of claim 25 is used for claim 27.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Harada et al. ("Harada" US 20140082649).

Regarding claim 28, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 28.  However, Harada teaches the method according to claim 1,
characterized in that
characterized in that at least one operating parameter of the domestic appliance is evaluated by the mobile computer device and the obtained result is indicated on a display or the touch screen of the mobile computer device, wherein said result includes a history and/or a statistical analysis of said at least one operating parameter of the domestic appliance and/or further corresponding information relating to said history and/or statistical analysis. [Harada – Para 0134: discloses some microwave ovens include a unit for allowing a cook to designate cooking conditions, such as reheating time and temperature, and execute cooking commands through either direct operation of the microwave ovens or operation via wireless communication from a portable terminal, and manage the history of the cooking commands.]
Joseph, Doyle, Monroe, Unagami, and Harada are analogous in the art because they are from the same field of household appliances [Para 0133].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Harada to remote displays for the reasons of allowing the user to control and monitor operations from a mobile device.

Claims 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, Unagami, and Riefenstein as applied to claim 32 above, and further in view of Bhatt et al. ("Bhatt" US 20150220603).

Regarding claim 33, Joseph, Doyle, Monroe, Unagami, and Riefenstein are unclear regarding claim 33.  However, Bhatt teaches The non-transitory computer-readable medium according to claim 32, characterized in that said one or more search criteria for a cooking recipe are selectable by the user from a group comprising at least one recipe food ingredient type, at least one recipe food ingredient amount, at least one cooking or baking temperature, at least one cooking or baking duration and/or at least one generic cooking mode such as radiation cooking, forced convection cooking, steam cooking, microwave cooking or induction cooking, and the computer-executable instructions comprise at least one algorithm for selecting said at least one corresponding proposal for a cooking recipe from said plurality of stored recipes on the basis of said selection by the user of at least one of said search criteria for a cooking recipe. [Bhatt - Para 0035: discloses the application evaluates the annotated ingredient and cooking method data and generates a culinary recipe based on the ingredient variations, cooking method variations, and the search criteria].
Joseph, Doyle, Monroe, Unagami, Riefenstein, and Bhatt are analogous in the art because they are from the same field of recipe searching [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, Unagami, and Riefenstein in view of Bhatt to search queries for the reasons of adding criteria to the user’s search.

Regarding claim 35, Joseph, Doyle, Monroe, Unagami, and Riefenstein is unclear regarding claim 35.  However, Bhatt teaches The non-transitory computer-readable medium according to claim 34, 
characterized in that 
said recipe parameter is at least one of a recipe food ingredient amount, cooking or baking temperature, cooking or baking duration, and/or generic cooking mode and/or wherein said operational feature of the cooking appliance is a volume of an oven cavity of the cooking appliance, a calorific output of at least one heating element of the cooking appliance and/or a calorific output of a cooking mode of the cooking appliance such as a mode of the cooking appliance for radiation cooking, for forced convection cooking, for steam cooking, for microwave cooking or for induction cooking. [Bhatt - Para 0035: discloses the application evaluates the annotated ingredient and cooking method data and generates a culinary recipe based on the ingredient variations, cooking method variations, and the search criteria].
In addition, the rationale of claim 33 is used for claim 35.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 31 above, and further in view of Bhatt et al. ("Bhatt" US 20150220603).

Regarding claim 36, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 36.  However, Bhatt teaches The non-transitory computer-readable medium according to claim 31, characterized in that the computer-executable instructions comprise an algorithm for adapting at least one operational parameter of the cooking appliance according to at least one recipe parameter of the cooking recipe that has been selected by the user from a proposal by a recipe generator for a cooking recipe, wherein said at least one operational parameter of the cooking appliance is a cooking or baking temperature, a cooking or baking duration and/or a mode of the cooking appliance for radiation cooking, for forced convection cooking, for steam cooking, for microwave cooking or for induction cooking. [Bhatt - Para 0021: discloses before submitting the query to the application 107, the user may specify additional criteria for the requested dish through the interface 200. For example, interface 200 provides dropdown boxes 210 and 215 that allow the user to specify different cooking methods (e.g., frying, baking, sous-vide, etc.) and preparation times].
Joseph, Doyle, Monroe, Unagami, and Bhatt are analogous in the art because they are from the same field of recipe searching [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Bhatt to search queries for the reasons of adding different criteria to the user’s search.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 31 above, and further in view of Fisher ("Fisher" US 20120239762).

Regarding claim 38, Joseph, Doyle, Monroe, and Unagami do not explicitly teach claim 38. However, Fisher teaches The non-transitory computer-readable medium according to claim 31, characterized in that the computer-executable instructions provide a cooking time reduction function and/or a cooking temperature reduction function, wherein a user may reduce the cooking time and/or the cooking temperature of the cooking appliance by the mobile computer device via a wireless data bidirectional connection between the domestic appliance and the mobile computer device. [Fisher - Para 0035: discloses the user 12 may turn off, turn .
Joseph, Doyle, Monroe, Unagami, and Fisher are analogous in the art because they are from the same field of appliance communication [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joseph, Doyle, Monroe, and Unagami in view of Fisher to cooking options for the reasons of controlling the appliance remotely.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Doyle, Monroe, and Unagami as applied to claim 1 above, and further in view of Anderson et al. ("Anderson" US 20110151072).

Regarding claim 43, Joseph, Doyle, Monroe, and Unagami teaches a mobile device running an access app for the oven, but do not explicitly teach The method according to claim 1, wherein 
in response to the user selecting one of a plurality of recipes displayed on the mobile computer device, the mobile computer device adjusts the cooking parameters of the domestic appliance according to the selected recipe via the wireless data connection. [Anderson - Para 0023, 0031, Fig. 3, Fig. 9: teaches selecting “my creations” for different recipes, adjusting cooking parameters depending upon the stage which is entered in the recipe.]
Joseph, Doyle, Monroe, Unagami, and Anderson are analogous in the art because they are from the same field of cooking monitoring [abstract].  It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/JAYCEE IMPERIAL/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 18, 2021